FILED
                              NOT FOR PUBLICATION                           SEP 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HUI YING LI,                                      No. 08-70242

               Petitioner,                        Agency No. A095-577-109

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Hui Ying Li, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894

(9th Cir. 2003). We deny the petition for review.

         The BIA did not abuse its discretion in denying Li’s second motion to

reopen as untimely and number-barred, because she filed it nearly two years after

the BIA issued its final administrative order, see 8 C.F.R. § 1003.2(c)(2), and Li

failed to demonstrate changed circumstances in China to qualify for the regulatory

exception to the time limit and numerical bar for filing motions to reopen,

see 8 C.F.R. § 1003.2(c)(3)(ii); see also He v. Gonzales, 501 F.3d 1128, 1131-32

(9th Cir. 2007) (change in personal circumstances is does not establish changed

circumstances in the country of origin excusing untimely motion to reopen).

         Li’s contention that the BIA failed to consider evidence presented with the

motion to reopen fails, because she has not overcome the presumption that the BIA

did review the evidence. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir.

2006).

         PETITION FOR REVIEW DENIED.




                                            2                                    08-70242